Name: Commission Regulation (EEC) No 103/82 of 19 January 1982 amending Regulations (EEC) No 2110/81, (EEC) No 2843/81 and (EEC) No 2964/81 in relation to certain wine distillation operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 82 Official Journal of the European Communities No L 14/ 13 COMMISSION REGULATION (EEC) No 103/82 of 19 January 1982 amending Regulations (EEC) No 2110/81 , (EEC) No 2843/81 and (EEC) No 2964/81 in relation to certain wine distillation operations of applications for approval of contracts, for submit ­ ting declarations of distillation and for conclusion of storage contracts, should be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 2110/81 : ' For wine delivered to the distillery, a margin of 1 % vol shall be allowed on the actual alcoholic strength given in the contract.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 11 (4), 12a (5) and 41 (4) thereof, Whereas Commission Regulations (EEC) No 2110/81 of 22 July 1981 laying down for the 1981 /82 wine ­ growing year detailed rules governing the distillation of wines produced from table grapes (3), (EEC) No 2843/81 of 30 September 1981 on preventive distilla ­ tion for the 1981 /82 wine-growing year (4) and (EEC) No 2964/81 of 15 October 1981 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the 1980/81 wine-growing year ^, the latter as amended by Regulation (EEC) No 3324/81 (6), provide that the actual alcoholic strength of wine to be distilled is to be indicated in contracts for delivery to the distiller ; Whereas certain alterations may take place in wine, particularly in respect of the alcoholic strength, between the time when the contract is concluded and the time when the wine is delivered to the distillery ; whereas experience shows that it is therefore necessary to allow a certain margin in respect of the alcoholic strength stated in delivery contracts ; Whereas the volume of wine which may be subject to the distillation decided upon during the 1980/81 marketing year or under the 1981 /82 marketing year is considerable ; whereas, taking into account distilling capacity, there is a risk that it may not be possible to distill substantial quantities of wine within the periods laid down ; whereas, accordingly, the time limits laid down in Regulation (EEC) No 2964/81 for submission Article 2 The following subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 2843/81 : 'For wine delivered to the distillery, a margin of 1 % vol shall be allowed on the actual alcoholic strength given in the contract.' Article 3 Regulation (EEC) No 2964/81 is hereby amended as follows : 1 . In Articles 4 ( 1 ) and 10 ( 1 ), ' 15 January 1982 is replaced by '28 February 1982'. 2 . The following paragraph 4 is added to Article 5 : '4. A margin of 1 % vol on the actual alcoholic strength given in the contracts referred to in Articles 2 ( 1 ) and 10 ( 1 ) of Regulation (EEC) No 2852/81 or in the declaration referred to in Article 3 ( 1 ) of the same Regulation shall be allowed in respect of table wine delivered to a distillery or to an undertaking fortifying wine for distillation , provided that the table wine is of the same type and that the actual alcoholic strength of the wine for distillation is not lower than 10 % vol. (') OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 359, 15 . 12 . 1981 , p . 1 . ( 3) OJ No L 205, 25 . 7 . 1981 , p . 11 . (&lt;) OJ No L 277, 1 . 10 . 1981 , p . 51 . 0 OJ No L 297, 16 . 10 . 1981 , p . 15 . (6 OJ No L 334, 21 . 11 . 1981 , p . 29 . No L 14/ 14 Official Journal of the European Communities 20 . 1 . 82 Article 4The intervention agency shall pay the aid provided for in Article 4 of Regulation (EEC) No 2852/81 for the quantity of wine actually distilled, up to :  the margin referred to in the first subparagraph of Article 7 of Regulation (EEC) No 2852/81 ,  the maximum quantities which may be distilled,  the quantity of alcohol contained in the quan ­ tity of wine subject to storage contract and eligible for distillation .' This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 September 1981 . Article 2 shall apply with effect from 4 September 1981 . Article 3 shall apply with effect from 16 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1982. For the Commission Poul DALSAGER Member of the Commission